DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1
Lines 23-28 recite the limitations “one of the exhaust-side variable valve timing mechanism and the intake-side variable valve timing mechanism that has a greater amount of oil leakage is defined as a first variable valve timing mechanism, the other one of the exhaust-side variable valve timing 

Regarding Claims 2-4
Claims 2-4 are rejected insofar as they are dependent upon a rejected base claim. 

Regarding Claim 5
Lines 22-24 recite the limitation “an amount of oil leakage in the intake-side variable valve timing mechanism is greater than an amount of oil leakage in the exhaust-side variable valve timing mechanism”. However, it is unclear from the claims and specification, how the amount of oil leakage is determined. Therefore, claim 5 fails to comply with the written description requirement.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Lines 31-34 recite the limitation “one of the intake-side connection passage and the exhaust-side connection passage that conducts oil to the first variable valve timing mechanism is located at a downstream side in the oil passage relative to the other one of the intake-side connection passage and the exhaust-side connection passage, which conducts oil to the second variable valve timing mechanism”. The claim is unclear as the limitation is dependent upon the determination of the amount of oil leakage, and as it is unclear how the amount of oil leakage is determined the claim is indefinite. Further, as the claim does not provide the structure required to determine the oil leakage, it is unclear if oil leakage that can occurs at fittings between system elements is part of the “oil leakage”.

Regarding Claim 2
Lines 8-11 recite the limitation “a side at which the second variable valve timing mechanism is provided is defined as an upstream side, and a side at which the first variable valve timing mechanism is provided is defined as a downstream side”. The claim is unclear as the limitation is dependent upon the determination of the amount of oil leakage, and as it is unclear how the amount of oil leakage is determined the claim is indefinite. Further, as the claim does not provide the structure required to determine the oil leakage, it is unclear if oil leakage that can occurs at fittings between system elements is part of the “oil leakage”.

Regarding Claim 3
Lines 5-8 recite the limitation “wherein the first variable valve timing mechanism has a center in a radial direction, and the oil control valve connected to the first variable valve timing mechanism is inserted in the center in the radial direction of the first variable valve timing mechanism”. The claim is 

Regarding Claim 4
Lines 4-7 recite the limitation “the jet connection passage is located at an upstream side in the oil passage of one of the intake-side connection passage and the exhaust-side connection passage that conducts oil to the first variable timing mechanism”. The claim is unclear as the limitation is dependent upon the determination of the amount of oil leakage, and as it is unclear how the amount of oil leakage is determined the claim is indefinite. Further, as the claim does not provide the structure required to determine the oil leakage, it is unclear if oil leakage that can occurs at fittings between system elements is part of the “oil leakage”.

Response to Arguments
6.	Applicant's arguments, see pages 6-7, filed 09/16/2020, with respect to the 35 U.S.C. 112(a) rejection of Claims 1-4 have been fully considered but they are not persuasive. The Applicant argues that as paragraph 92 discloses that the intake side VVT has greater oil leakage and paragraphs 107-108 discloses that the exhaust side VVT has greater oil leakage, the specification therefore discloses both situations as claimed in claim 1, and the Office Action includes no explanation as to why these paragraphs could be considered deficient.  The Examiner maintains that the specification does not disclose how the amount of oil leakage is determined and therefore there is no means of determining 

Applicant’s arguments, see pages 7-9, filed 09/16/2020, with respect to the 35 U.S.C. 112(b) rejection of Claims 1-4 have been fully considered but they are not persuasive.  The Applicant argues that it is not necessary for the apparatus of claim 1 to recite how the oil leakage is determined, because claim 1 is an apparatus claim that recites a particular structural configuration, and how the oil leakage is determined does not further define or clarify the claimed configuration. The Examiner is not convinced. The claim is an apparatus claim, and the configuration of the apparatus is dependent upon the amount of leakage of the variable valve timing mechanisms. Therefore, it is necessary to understand how the amount of leakage of the variable valve timing mechanisms is determined. It is further necessary to understand how the amount of leakage of the variable valve timing mechanism is determined, to understand where the leakage is occurring. The variable valve timing mechanisms could be leaking at various locations. The Applicant further argues that as the Office action uses the same rationale to support both the 112(a) and 112(b) rejections, to see the previous arguments with regard to the 112(a) rejection. See Examiner’s comments on the 112(a) rejection above. Claims 1-4 remain rejected under 35 U.S.C. 112(b). 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746